Citation Nr: 0308601	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  99-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a disc bulge at L4-5 and L5-S1, with mechanical low back 
pain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to July 
1998.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1998 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at a Video Conference 
Hearing before a member of the Board in January 2003.  


FINDING OF FACT

The veteran's low back disorder is primarily manifested by 
back pain with radiation down the left leg, without severe 
limitation of motion, muscle spasm, or recurrent attacks of 
intervertebral disc symptoms and is productive of no more 
than moderate impairment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
disc bulge at L4-5 and L5-S1, with mechanical low back pain 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5017 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (2002 & September 23, 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that an enacted law, the Veterans Claims 
Assistance Act of 2000 (VCAA), and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA specifically informed 
the veteran and his representative that he could submit any 
evidence or advise VA of the evidence and VA would attempt to 
obtain on his behalf.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi 16 Vet. App. 
183 (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, and 
were provided a Statement of the Case and several 
Supplemental Statements of the Case regarding the issue.  One 
of these, dated in March 2001, specifically included the law 
and regulations applicable to the VCAA.  As such, it provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for higher evaluation, and the veteran has not indicated the 
existence of any pertinent evidence that has not already been 
obtained or requested.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran, 
in fact, it appears that all evidence identified by the 
veteran relative to these claims has been obtained and 
associated with the claims folder.  Service medical records 
were obtained and associated with the claims folder, and the 
National Personnel Records Center has indicated that all 
available records have been forwarded.  Multiple VA 
examinations were conducted, and copies of the reports 
associated with the file.  VA and private medical records 
have been obtained. Thus, the Board concludes that the RO has 
complied with these provisions.  

In a letter dated in September 2002, the veteran indicated 
that he had no additional evidence to submit.  The veteran 
has been afforded a VA examination during the course of this 
claim and received a hearing before the RO in July 2001, and, 
as noted, before the undersigned member of the Board in 
January 2003.  The Board accordingly finds that the RO has 
complied with both the duty to assist and the duty to notify 
provisions of the VCAA, implementing regulations and internal 
VA guidance, and that in light of all of these 
considerations, it is not prejudicial to the claimant to 
proceed to adjudicate the claim on the current record.  See 
Bernard v. Brown, 4 Vet. App. 384.

Service connection for a disc bulge at L4-5 and L5-S1, with 
mechanical low back pain, was granted by the RO in the 
December 1998 rating decision giving rise to this appeal.  
The veteran appealed the initial determination of a 20 
percent disability rating, the propriety of which will be 
addressed by the Board.  Fenderson v. West, 12 Vet. App. 119 
(1999).  That initial rating was based upon the service 
medical records, which included a medical board report dated 
in January 1998.  At that time, it was indicated that the 
veteran had first had complaints of low back pain in October 
1997, with gradual onset and increasing pain until he had 
sought treatment in November 1997.  He was initially placed 
on nonsteroidal anti-inflammatory drugs and rest, then as the 
pain persisted, given back rehabilitation exercises, advised 
to avoid heavy lifting and placed on light duty status.  The 
pain and symptoms persisted and included bilateral low 
thoracic and lumbar back pain, with radiation to the left 
buttock and left hamstring.  

On examination, there was pain in the left buttock that 
radiated to the left hamstring and marked tenderness along 
the bilateral lumbar paravertebral muscles as well as the low 
thoracic paravertebral muscles, particularly in the erector 
spinae muscle group.  There was no buttocks tenderness and no 
obvious spinal deformity.  No other tenderness was noted.  
There was full motor strength in the lower extremities as 
well as full sensation to light touch.  Deep tendon reflexes 
were normal and symmetric and Babinski was down going, 
bilaterally.  Straight leg raising was negative.  X-ray 
studies showed an end plate irregularity at the area of L3-
S1, consistent with a Schmorl's node.  The remainder of the 
study was unremarkable.  An MRI performed in February 1998 
revealed a small central disc bulge with small osteophytes 
posteriorly at L4-5 resulting in mild impression in the 
anterior thecal sac, but no evidence of impingement of the 
nerve roots at the L4-5 level.  There was also a small 
central disc bulge at L5-S1, with negligible impression on 
the anterior thecal sac.  A noncontrast CT of the spine 
revealed a soft tissue density in the left L4 lateral recess 
most likely representing left pericentral extension versus 
free fragment from the L4-5 disc.  The diagnosis was chronic 
recurrent mechanical low back pain.  The medical board 
recommended that the veteran be separated from service.  

At a July 1999 VA examination, the veteran stated that he 
continued to have pain since the initial onset of his back 
disorder during service.  The pain was not relieved and 
occurred with increased periods of sitting, with walking or 
activity.  He had pain when he lay down at night, unless he 
flexed his hip and knees and lay flat on his back in a fetal-
type position.  He continued to have numbness of the anterior 
medial thigh and posterior buttock that stopped at the knee.  
It did not radiate into the calf or foot.  He reported that 
his left leg was easily fatigueable and felt weak at times.  
He had no true bowel or bladder incontinence, but felt an 
increased need to urinate when he had what he described as 
muscle spasms.  The pain also increased when he coughed or 
sneezed.  He had no impotence.  He was employed at HQ 
Warehouse, in the carpet department where he had limited 
lifting.  He stated that his pain had limited him 
functionally in that he was not able to lift weights, 
participate in sports, walk for long periods, or do yard 
work.  

On examination, he had a non-antalgic gait.  He could walk on 
his toes and heels.  He could squat and rise in a standing 
position.  Lumbar flexion was to 90 degrees, extension was to 
15 degrees, left and right lateral and rotational bending 
were full.  He had pain will all lumbar spine movements.  He 
had pain in the lumbar paraspinal muscles, which were very 
tight.  He had no pain in the midline, but had pain in the 
left and right lumbosacral region that radiated into the left 
buttock and down his left posterior thigh over a sciatic 
distribution.  He had full motor strength in the lower 
extremity muscle groups and full sensation, although the 
sensation was somewhat decreased over the L4-5 dermatome on 
the left.  Deep tendon reflexes were 1+/2, symmetric and 
equal.  There was no clonus or long track findings.  Straight 
leg raising was positive at 60 degrees on the left.  There 
was no contralateral straight leg raise in the sitting or 
supine positions.  He had tight hamstrings, bilaterally, with 
increased pain on femoral nerve stretch test on the left 
only.  There was no tenderness in the cervical or thoracic 
spine to direct palpation.  Range of motion of the hips was 
full and nontender.  X-ray studies showed decreased disc 
space at the L4-5 level, with no spondylolisthesis, no lytic 
defects, or pars defects noted.  The assessment was of a 
history of L4-5 and S1 herniated disc after a weight lifting 
injury, with decreased joint space in L4-5.  He had limited 
lumbar motion and pain in the paraspinal lumbar musculature.  
The examiner stated that the veteran's pain was from his 
referred disc, although there was no muscle weakness.  There 
was mild radiculopathy down the left sciatic and femoral 
nerve distributions.  

At a December 2000 VA examination, the veteran stated that 
his pain was 10/10, with 95 percent being pain in the low 
back and 5 percent being pain in the left leg, which was non-
radicular.  He denied any bowel or bladder incontinence.  He 
stated that the pain was constant and not improved with any 
position.  He was not taking any medication for the pain, but 
did use a TENS unit.  He had had chiropractic treatment, 
ultrasound and therapy, which provided some relief.  Anti-
inflammatory medication did not help.  On examination, he was 
in no acute distress.  He was ambulatory, with a slow, but 
steady gait.  He was able to heel and toe walk without 
difficulty.  He complained of pain throughout the 
examination, but the pain was out of proportion.  He had 3 
out of 4 positive Waddell nonsomatic signs: pain out of 
proportion, pain that was axially loaded, pain with axial 
rotation and a positive supine versus negative seated 
straight leg raise.  The lumbar spine had no malalignment or 
step off.  There was no paraspinal spasm.  There was no 
pelvic obliquity.  

Forward flexion was to approximately 80 degrees.  He had 
apparent hyperextension at 0 and 10 degrees.  He had no 
tenderness over the greater trochanters.  He was tender over 
the left sciatic notch and diffusely tender throughout the 
lumbar spine and pelvic region.  He had no pain with range of 
motion of the hips and knees.  He had 5/5 motor strength when 
asked repeatedly to comply with the examination on his 
bilateral lower extremities, including hip flexors, hip 
abductors and adductors, quadriceps, hamstrings, dorsi and 
plantar flexion and EHL tendons.  There were 2+ and symmetric 
patellae and ankle jerks.  He had no clonus.  Toes were 
downgoing and there was no Babinski sign.  Sensation was 
intact to light touch.  An MRI study conducted in February 
2000, brought in by the veteran, was reviewed and found to be 
normal.  There was no malalignment, no evidence of disc 
herniation and no evidence of disc bulging.  All disc heights 
were well maintained.  The impression was low back pain.  The 
examiner stated that the veteran's low back pain was 
unexplained and out of proportion to the physical 
examination.  The examiner stated that he could not rule out 
facet syndrome, but that this was unlikely given the 
veteran's history.  The examination was considered to be 
basically normal except for the Waddell nonsomatic signs  and 
it was at least as likely as not that the back pain was due 
to normal day-to-day living and unrelated to his service 
connected injury.  

VA outpatient treatment records from July 1998 to July 2002 
show that the veteran has received intermittent treatment for 
low back pain consisting of medication and physical therapy 
and kinesiotherapy.  

At his July 2001 and January 2003 hearings, the veteran 
related the pain and other symptoms of his back disorder and 
stated that medication did not help alleviate the problems.  
It was noted that physical therapy helped somewhat, but only 
for a short period of time.  The TENS unit that he used 
offered some help as well, but this too was of a short-term 
nature.  Additionally, at the January 2003 hearing, the 
veteran and his representative stipulated that the veteran 
had notice of recently revised criteria for Diagnostic Code 
5293 and that the Board would apply both the old and revised 
criteria for evaluation of his low back disorder.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2002).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2002), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

It is also noted that during the pendancy of the veteran's 
appeal, the criteria applicable to the evaluation of 
intervertebral disc syndrome under Diagnostic Code 5293 were 
revised.  Where the law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The old law must be applied; however, prior to the 
effective date of the new law.  See Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997).

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292.  

Prior to September 23, 2002, Diagnostic Code provided that a 
20 percent evaluation for moderate intervertebral disc 
syndrome, with recurring attacks.  A 40 percent evaluation 
required severe recurring attacks, with intermittent relief.  
A 60 percent evaluation required pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy (i.e., with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc) and little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293.  

Effective September 23, 2003, Diagnostic Code 5293 provides 
that intervertebral disc syndrome (preoperatively or 
postoperatively) should be evaluated on either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.   A 20 percent evaluation 
is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  A 60 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293 (effective September 23, 2002).  

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants a 20 percent rating.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Code 5295.  

The veteran's low back disorder is primarily manifested by 
back pain with pain radiating down the left leg.  The current 
20 percent evaluation was assigned on the basis of moderate 
intervertebral disc syndrome under the criteria in effect 
prior to September 23, 2002.  The Board has evaluated the 
back symptoms under all of the possible criteria upon which 
an increase could be based, including the new criteria that 
became recently effective, and can find no basis for rating 
the disability in excess of his current rating.  In this 
regard, it is noted that he has not manifested severe 
limitation of motion as his forward flexion is to 80 degrees 
and lateral flexion and rotation were both noted to be normal 
at the time of his most recent VA examination.  He has not 
manifested severe recurring attacks of intervertebral disc 
syndrome as demonstrated by muscle spasm, an absent ankle 
jerk or other severe neurological findings appropriate to the 
site of the diseased disc.  His mild radiculopathy down the 
left leg into the buttock and thigh is not considered to be a 
manifestation of a severe attack.  He has not manifested the 
criteria for a 40 percent rating on the basis of lumbosacral 
strain, listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, narrowing or irregularity of joint 
space, or any abnormal mobility on forced motion.  Finally, 
he has not met the criteria for a 40 percent rating under the 
new criteria, i.e., incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months as he has not testified that there 
is no medical evidence showing incapacitating episodes 
requiring bed rest for at total duration of at least four 
weeks.  

Under these circumstances, veteran has not manifested 
symptoms that would warrant a rating in excess of 20 percent.  
The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An initial evaluation in excess of 20 percent for a disc 
bulge at L4-5 and L5-S1, with mechanical low back pain is 
denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

